Order of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about August 5, 2011, which, following a fact-finding hearing that determined that respondent mother had neglected the child, released the subject child to the custody of the mother with 12 months of supervision by petitioner, directed the mother to continue individual therapy, not to interfere with the father’s visitation, and to cooperate with petitioner, unanimously affirmed, without costs.
The record supports the court’s neglect finding in that the mother subjected the child to multiple, repeated, intrusive physical and mental health examinations based on her unfounded *442suspicions that the father had sexually abused the child. The record indicates that the mother’s charges were thoroughly investigated, and were contraindicated by the child’s occasional statements that she was lying about the abuse, that her mother told her to make the statements, and by the child’s vague and fanciful descriptions of events.
A suspended judgment was not warranted where the mother persisted in making the unfounded charges, which were detrimental to the child and the child’s relationship with the father. Concur—Tom, J.P., Andrias, Freedman, Román and Gische, JJ.